DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 2/7/22, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive.  Applicants argue that the prior art cited does not teach, or reasonably suggest, “a light field generating unit, which is configured to receive an incident light beam and generate a three-dimensional light field.”  Applicants argue that “light will be scattered from voxels in three dimensions, whereby a three-dimensional image will be perceived based on light originating from voxels in three dimensions.”
The Examiner respectfully disagrees.  As previously noted, Sun discloses (e.g. figure 3) a light field generating unit (3D, display volume), which is configured to receive an incident light beam and generate a three-dimensional light field. The display comprises at least two laser sources and a display region containing fluorescent nanoparticles.  The lasers are steered to excite a small volume to generate a 3D image in the fluorescent volume [0025].  Sun further discloses, an image revealing medium (transparent fluid medium), which is arranged to receive the three-dimensional light field generated by the light field generating unit (laser sources are used for the display), wherein the image revealing medium comprises a fluid with bubbles or particles .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that light will be scattered from voxels in three dimensions, whereby a three-dimensional image will be perceived based on light originating from voxels in three dimensions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants additionally argue that the prior art cited does not teach, or reasonably suggest, “wherein the bubbles or particles have a size in the range of 40-500 nm.”  Applicants argue that “[t]he cited art does not disclose specific examples falling within the claimed range.”  The Examiner respectfully disagrees.  Sun provides many examples of materials that can comprise the nano-particles.  Specifically, Sun discloses that the elements measure between 1nm to 1000nm in diameter, more preferably between 2nm to 50nm.  Accordingly, specific examples are provided within the claimed range.
Applicants argue that the range “is selected to ensure that long-term stability of the image revealing medium such that bubbles or particles will remain with a relatively stationary distribution in the image revealing medium.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., further limitations related to the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As such, the prior art of record teaches the instant invention as currently claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-10, 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 2004/0227694).
Consider claim 1, Sun et al. disclose (e.g. figure 3) an apparatus for displaying a three-dimensional image, said apparatus comprising: 
a light field generating unit (3D, display volume), which is configured to receive an incident light beam and generate a three-dimensional light field; and 
an image revealing medium (transparent fluid medium), which is arranged to receive the three-dimensional light field generated by the light field generating unit 
Consider claim 2, Sun et al. disclose an apparatus, wherein the bubbles or particles have a size in the range of 40-200 nm (particles are in the range of 1nm to 1000 nm) [0026, 0032].
Consider claim 3, Sun et al. disclose an apparatus, wherein the bubbles or particles have a size in the range of 50-150 nm (particles are in the range of 1nm to 1000 nm) [0026, 0032]. 
Consider claim 9, Sun et al. disclose an apparatus, further comprising a container in which the image revealing medium is arranged, wherein at least a portion of a wall of the container is transparent for output of light scattered by the bubbles or particles in the fluid (the volume is enclosed within a protective shell that is transparent) [0026].
Consider claim 10, Sun et al. disclose an apparatus, further comprising at least one channel connected to the container for transporting the image revealing medium into and out of the container (in order to be filled with the fluid the volume includes at least one channel) [0025-0026] 
Consider claim 12, Sun et al. disclose an apparatus, further comprising at least one calibration sensor, which is configured to receive light being transmitted through the image revealing medium for detecting an intensity of received light (the 
Consider claim 13, Sun et al. disclose an apparatus, further comprising an optical system for transferring the light field generated by the light field generating unit into the image revealing medium (lasers are used a light sources) [0026-28, 0032].
Consider claim 14, Sun et al. disclose an apparatus, further comprising a controller unit for controlling the light field generating unit for controlling distribution of light in the three-dimensional light field output by the light field generating unit (the light sources can be steered) [0025-0026].
Consider claim 15, Sun et al. disclose an apparatus, further comprising at least one light source, which is configured to generate the light beam incident on the light field generating unit (the light sources can be steered) [0025-0026].
Consider claim 16, Sun et al. disclose an apparatus, wherein the light field generating unit comprises a plurality of cells (positions of the fluorescent particles are considered to correspond to the position of the plurality of cells), wherein each cell is configured to interact with a portion of an incident light beam (laser sources) in order to provide interaction with the portion of the incident light beam for forming the three-dimensional light field (The display comprises at least two laser sources and a display region containing fluorescent nanoparticles.  The lasers are steered to excite a small volume to generate a 3D image in the fluorescent volume) [0025].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2004/0227694) in view of Watanabe (US 8,807,777).
Consider claim 4, Sun et al. does not explicitly disclose that the fluid is an aqueous liquid.  Sun et al. and Watanabe are related as three-dimensional display devices utilizing particles or bubbles.  Watanabe discloses an apparatus wherein the fluid is an aqueous liquid (liquid is typically water) [col. 4, lines 19-28].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Sun et al., to include the aqueous fluid, as taught by Watanabe, in order to use a simple construction with a fluid that is readily available and cost effective.
Consider claim 5, Sun et al. do not explicitly disclose that the bubbles are filled with air or another gas comprising oxygen, nitrogen or carbon dioxide.  Sun et al. and 
Consider claim 6, Sun et al. disclose an apparatus, wherein a size of the bubbles or particles in the fluid are selected (the size of the particles can be selected in the range of 1nm to 1000 nm) [0032].  However, Sun et al. do not explicitly disclose a concentration of bubbles or particles in the fluid is selected. Sun et al. and Watanabe are related as three-dimensional display devices utilizing particles or bubbles.  Watanabe discloses a concentration of bubbles or particles in the fluid is selected for providing an average distance between two adjacent bubbles or particles in the fluid (the timing and amount of bubbles is controllable such that an average distance is obtained; see figure 2) [col. 4, line 67 to col. 5, line 14].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Sun et al., to include the air bubbles, as taught by Watanabe, in order to control coloration and bubble discharge by the plurality of light-emitting/bubble producing units and to control the display or representation of the light generating block using a control system of a simple construction. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the average concentration of the bubbles or particles, in order to obtain a workable range of the optical attenuation constant of the particles in the display for optimum display conditions.
Consider claim 7, Sun et al. disclose an apparatus, wherein a size of the bubbles or particles in the fluid are selected (the size of the particles can be selected in the range of 1nm to 1000 nm) [0032].
However, Sun et al. do not explicitly disclose a concentration of bubbles or particles in the fluid is selected for providing an average distance between two adjacent bubbles or particles in the fluid below 200 µm. Sun et al. and Watanabe are related as three-dimensional display devices utilizing particles or bubbles.  Watanabe discloses a concentration of bubbles or particles in the fluid is selected for providing an average distance between two adjacent bubbles or particles in the fluid (the timing and amount of bubbles is controllable such that an average distance is obtained; see figure 2) [col. 4, line 67 to col. 5, line 14].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Sun 
However, the modified Sun reference does not explicitly disclose the average distance between adjacent bubbles or particles is below 200 µm.  It is considered to be within ordinary skill of a person in the art to utilize routine experimentation to obtain an optimum or workable range.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the average distance of the bubbles or particles, in order to obtain a workable range of the concentration of the particles in the display for optimum display conditions.
Consider claim 8, Sun et al. do not explicitly disclose a concentration of bubbles in the fluid is larger than 2*1014 bubbles / m3. Sun et al. and Watanabe are related as three-dimensional display devices utilizing particles or bubbles.  Watanabe discloses bubbles with a concentration [col. 4, lines 19-28].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Sun et al., to include the air bubbles, as taught by Watanabe, in order to control coloration and bubble discharge by the plurality of light-emitting/bubble producing units and to control the display or representation of the light generating block using a control system of a simple construction.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the concentration of the bubbles to be larger than 2*1014 bubbles / m3 in order to obtain a workable range of particles in the display for optimum display conditions.
Consider claim 11, Sun et al. do not explicitly disclose that the image revealing medium is arranged in the container to have an increasing concentration of bubbles or particles in a direction of propagation of light of the generated light field in the container.  Sun et al. and Watanabe are related as three-dimensional display devices utilizing particles or bubbles.  Watanabe discloses the image revealing medium is arranged in the container to have an increasing concentration of bubbles or particles in a direction of propagation of light of the generated light field in the container (the timing and amount of bubbles is controllable; see figure 2) [col. 4, line 67 to col. 5, line 14].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Sun et al., to include the air bubbles, as taught by Watanabe, in order to control coloration and bubble discharge by the plurality of light-emitting/bubble producing units and to control the display or representation of the light generating block using a control system of a simple construction.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872